Citation Nr: 1400043	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-42 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to May 1947.  

This appeal comes to the Board of Veterans' Appeals (the Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los, Angeles, California.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's hepatitis has not resulted in intermittent fatigue, malaise, or anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during a 12-month period.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of hepatitis have not been met for any time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7345 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See, e.g. 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Proper notice was satisfied by letters sent to the Veteran in March 2008 and May 2009.  The May 2009 letter included specific rating criteria for Diagnostic Code 7354, and although the Veteran is rated under Diagnostic Code 7345, the different code provided is harmless error because the rating criteria for the two diagnostic codes are identical.  See 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 (2013).  To the extent that the May 2009 letter provided notice additional to that provided by the March 2008 letter, any timing error is harmless error as the Veteran had a meaningful opportunity to participate in the processing of his claim after the May 2009 letter was sent and the RO readjudicated the claim in the October 2009 statement of the case by a decision review officer.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  

In his October 2009 VA Form 9, the Veteran asserted that he was not notified regarding his right to seek compensation for his disability at the time of discharge from active service; this is not relevant to the issue before the Board.  

The Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA treatment records.  

A relevant VA examination with respect to the issue on appeal was provided in March 2008.  See 38 C.F.R. § 3.159(c)(4).  The Veteran's representative suggests in his November 2013 informal hearing presentation that remand is warranted in order to obtain a more current VA examination.  However, the mere passage of time since an otherwise adequate examination does not obligate VA to provide another examination simply as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  There is no suggestion there has been a material change in the severity of the Veteran's service-connected disability since the most recent examination.  38 C.F.R. § 3.327(a) (2013).  The Board finds that the VA examination obtained is adequate, as the examiner considered the Veteran's medical history and provided explanations for the opinions stated.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  See 38 C.F.R. § 3.159(c)(4).  

Neither the Veteran, nor his representative, has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.   

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

While the Veteran's entire history is reviewed when assigning a disability rating, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Id.  In this case, the evidence of record does not establish an additional, distinct time period in which the issue on appeal resulted in symptoms that warrant a staged rating.  


II.A.  Increased Rating - Residuals of Hepatitis

Service connection was established for residuals of hepatitis in an October 1947 decision and a noncompensable rating was assigned.  In January 2008, the Veteran filed his claim for an increased rating which led to this appeal.  

The Veteran's disability is rated under Diagnostic Code 7345, which provides ratings for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  38 C.F.R. § 4.114, Diagnostic Code 7345.  

Under Diagnostic Code 7345, chronic liver disease that is nonsymptomatic is rated as noncompensable.  Id.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  Id.  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should are not to be used as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Id.; see also 38 C.F.R. § 4.14 (2013).  An incapacitating episode is defined as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.114, Diagnostic Code 7345.  Hepatitis B infection must be confirmed by serologic testing for evaluation.  Id.  

A relevant VA examination was afforded to the Veteran in March 2008.  The examiner obtained a medical history from the Veteran, wherein the Veteran reported occasional symptoms of abdominal pain, which he described as "a pulling pain" with no association with abdominal distension.  The Veteran further reported that his symptoms were tolerable and that they occurred a third of the year.  He reported the condition did not affect general body health or body weight, and did not cause easy fatigability, gastrointestinal disturbances, nausea and vomiting, loss of appetite, jaundice, or arthralgia.  He denied any incapacitation or current treatment due to the condition.  The Veteran underwent a physical examination, which revealed normal findings regarding his general appearance, skin, abdomen, extremities, and musculoskeletal system.  Diagnostic tests were within normal limits and a hepatitis panel revealed negative results for hepatitis A antibody, hepatitis B surface antigen, hepatitis B core antibody, and hepatitis C.  

The examiner made no change in the Veteran's established diagnosis based upon "subjectively occasional abdominal pain since being diagnosed with infectious hepatitis and objectively a currently normal exam."  There were no other liver problems noted, such as chronic hepatitis, liver malignancy, or cirrhosis.  Residuals of the Veteran's infectious hepatitis were identified as "intermittent abdominal pain".  An April 2008 addendum noted that at the time of examination, the Veteran's infectious hepatitis was quiescent.  

The Board acknowledges the Veteran's reported symptoms, including abdominal pain, and lack of symptoms, including fatigue, nausea, and vomiting.  The Veteran asserts that a higher rating is warranted but his reports of abdominal pain do not provide evidence that warrants a higher rating according to the applicable rating criteria; the Board addresses extraschedular consideration raised by the Veteran's reports of abdominal pain below.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the March 2008 VA examiner who rendered a pertinent opinion in conjunction with the examination.  The medical findings (as provided in the examination report) directly address the criteria under which his disability is evaluated.  Therefore, the Board accords greater probative weight to the objective medical evidence of record.  The Board also acknowledges the Veteran's assertion in his VA Form 9 dated October 2009 that he cannot donate blood; however, whether he is accepted as a blood donor is not a schedular criterion for rating hepatitis.  Id.  

VA treatment records are absent for any specific treatment of the Veteran's service-connected residuals of hepatitis.  In a January 2007 progress note, the Veteran denied abdominal pain.  In June 2007, the Veteran reported occasional pressure and tenderness in the suprapubic area of the abdomen.  There are no other reports by the Veteran of abdominal pain within VA treatment records.  Progress notes in May 2008, July 2008, September 2008, February 2009, and July 2009 all indicate physical findings of a soft, non-tender abdomen.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of entitlement to a compensable evaluation for the Veteran's service-connected residuals of hepatitis.  The evidence dated from the time that the Veteran filed his claim for an increased rating does not show that he has chronic liver disease attributable to his in-service hepatitis.  The March 2008 examination contained normal results regarding the Veteran's liver.  While the Veteran has reported experiencing abdominal pain during the pendency of his appeal, he also reported such pain was occasional, tolerable, and did not incapacitate him or require treatment.  He specifically reported in the March 2008 examination that his condition did not result in fatigability, gastrointestinal disturbances, nausea, vomiting, loss of appetite, jaundice, or arthralgia.  

Essentially, the evidence in this case demonstrates that the Veteran's service-connected disability is asymptomatic except for occasional abdominal pain.  There is no objective evidence showing that the Veteran's disability is manifested by a chronic liver disease with intermittent fatigue, malaise, and anorexia, or incapacitating episodes at any point during the appeal period.  Significantly, the March 2008 VA examination did not reveal any evidence of liver disease attributable to his service-connected hepatitis disability.  The examiner found his condition was quiescent at the time of the March 2008 examination and noted the only residuals of his diagnosis were "subjectively occasional abdominal pain."  To the extent that the Veteran's reported abdominal pain could be interpreted as right upper quadrant pain referenced in the rating criteria, the Board finds that the evidence, including the Veteran's own report, shows it has not resulted in any incapacitating episodes.  The sole reference to the Veteran's abdominal pain in VA treatment records is contained in a June 2007 progress note which specifically references that the Veteran had tenderness in the suprapubic region.  Additionally, the Veteran specifically denied incapacitation in the March 2008 VA examination.  Without evidence of intermittent fatigue, malaise, and anorexia, or incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain having a total duration of at least one week but less than two during a 12 month period, the disability picture does not approximate the criteria for a compensable rating for residuals of hepatitis under the applicable diagnostic code.  38 C.F.R. § 4.114, Diagnostic Code 7345.  

II.B.  Extraschedular Consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Veteran's symptomatology of intermittent abdominal pain is not specifically contemplated by the schedular criteria.  See 38 C.F.R. § 4.114, Diagnostic Code 7345.  Nonetheless, the Board finds the Veteran's disability picture does not exhibit related factors such as marked interference with employment or frequent periods of hospitalization due to his service-connected disability.  Although the Veteran has been retired since 2002, VA treatment records indicate his retirement was due to blindness caused by macular degeneration; therefore, the preponderance of evidence is against a finding that the reported abdominal pain causes marked interference in his ability to engage in employment.  Likewise, the evidence is against a finding that the Veteran's hepatitis disability has required frequent hospitalization.  VA treatment records do not reflect, nor has the Veteran reported, any related hospitalization.  The Board has also considered the Veteran's assertion that he cannot donate blood, however, whether he is accepted as a blood donor is not a factor that causes marked interference with employment.  Therefore, referral for extra-schedular consideration in this case is not in order and the Board declines to remand the issue for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

III.  Summary

Based upon the evidence within the record and for the reasons explained above, the Board concludes that the preponderance of evidence is against a finding that the Veteran is entitled to a compensable rating for his service-connected residuals of hepatitis disability under the schedular criteria for any period on appeal.  Referral for extraschedular consideration is not warranted for any period on appeal and staged ratings are not warranted for any period on appeal.  The appeal, therefore, must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a compensable disability rating for service-connected residuals of hepatitis is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


